Title: To James Madison from Ferdinando Fairfax, 11 March 1815
From: Fairfax, Ferdinando
To: Madison, James


                    
                        Dear sir,
                        N: York—11th March 1815.
                    
                    Will you permit an old and sincere friend to present his hearty congratulations, on the successful termination of our recent contest with G. Britain?
                    ’Tis valuable in every point of view: It evevates [sic] us as a nation; strengthens us at home; and satisfies those timid friends of Republican Govt. who doubted or affected to doubt, whether we could maintain a State of war without danger to our Institutions.
                    I never doubted either that we had just ground of war agst. England; or that we ought to go to war with her: but, in common with those who heartily wished success, & were willing individually to lend every aid to the contest, I regretted that Congress made not earlier and more ample provision for the Contest. The success, however, is the more creditable to the executive arm, which has wielded, under great and trying disadvantages, the raw materials and scanty means at its disposal: and I am confident there is no individual in the nation more truly pleased, than myself, at the manner in which the administration has discharged itself of the weighty care which rested upon it; and that you yourself have thus been enabled to realize the satisfaction, which arises from the attainment of a great and a good end.
                    If I have, Sir, been less prominent than others in paying my Respects to you, it has been only from a delicacy which restrains me from intruding on your time, in which I believed that the necessary attention, to public affairs had left but little Leisure.
                    Be pleased to present to Mrs. M. my respects, and to believe me, Dear sir, as always—Yr. Friend and Hble. servt.
                    
                        F: Fairfax
                    
                    
                        P.S. I should be happy to attend to any little matter that you or Mrs. M. might request during the short time that my Business requires me to be here, say 10 or 12 Days.
                    
                